DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 11/18/2021.
Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-21 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species 1 (embodiment shown in Figures 48-60) in the reply filed on 11/04/2019 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “an edgeless profile between said first curved sidewall, said depth profile, and second curved sidewall” renders claim 1 vague and indefinite because it is unclear how there is edgeless profile between a sidewall and a profile.  Prior to the quoted phrase, the depth profile is disclose as defining the depth of the cup.  It is unclear how the profile that defines the depth has an edgeless profile with the curved sidewalls.  For examining purposes, the phrase is interpreted as “an edgeless profile between said first curved sidewall and second curved sidewall”.
Regarding claim 21, the phrase “between said first curved sidewall and said depth profile … between said second curved sidewall and said depth profile” renders claim 21 vague and indefinite because it is unclear how there is edgeless transition between a sidewall and a profile.  Claim 21 is dependent of claim 1 and claim 1 disclose the depth profile as defining the depth of the cup.  It is unclear how the profile that defines the depth has an edgeless transition with the curved sidewalls.  For examining purposes, the phrase is interpreted as “between said first curved sidewall and a bottom surface … between said second curved sidewall and said bottom surface”.
Claims 3-5 are dependent of claim 1 and include all the same limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bordreaux et al. (2014/0239037) in view of references Esposito et al. (5350400), Blewett (5480089), and Redmond (EP 0251444).
Regarding claim 1, Bordreaux et al. disclose an end effector (12), comprising:
a stapling cartridge (37) comprising a staple (250) comprising a leg (270, 290); and
an anvil (200) comprising a tissue compression surface (202),
wherein a plurality of pockets (210) are defined in said tissue compression surface (202),
wherein said plurality of pockets (210) comprises a pocket comprising a cup (220, 240) configured to form said leg (270, 290),
wherein said cup (220, 240) defines a longitudinal cup axis (see Figure 14 below) ,
wherein said cup (220, 240) comprises a boundary surface comprising:
a perimeter (see Figure 15 below);
a depth profile (see Figure 15 below) defining the depth of said cup along the length of said cup (220, 240);

a second sidewall (228) extending from said perimeter (see Figure 15 below) toward said depth profile (see Figure 15 below),
wherein said first sidewall and second sidewall intersect said perimeter at a constant angle along a majority of the length of said cup, and
wherein the boundary surface extends between a first lateral side (see Figure 14 below) of the cup (220, 240) and a second lateral side (see Figure 14 below) of the cup (220, 240).
(Figures 1, 3, 13-17 and Page 3 paragraph 66, Page 4 paragraph 71, Page 6 paragraph 91, Page 7 paragraph 93) 
[AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (First Lateral Side)][AltContent: arrow][AltContent: textbox (Second Lateral Side)][AltContent: arrow][AltContent: textbox (Boudreaux et al.)]
    PNG
    media_image1.png
    271
    674
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Entry Zone)][AltContent: arrow][AltContent: textbox (Exit Zone)][AltContent: arrow][AltContent: textbox (Transition Zone)][AltContent: textbox (Depth Profile)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Perimeter)][AltContent: textbox (Boudreaux et al.)]
    PNG
    media_image2.png
    366
    752
    media_image2.png
    Greyscale

However, Bordreaux et al. does not disclose the first sidewall and second side wall are curved and does not disclose the boundary surface is entirely curved and has an edgeless profile between the first curved sidewall and second curved sidewall.
Esposito et al. disclose an anvil (24) comprising a tissue compression surface (28), wherein a plurality of pockets (30) are defined in said tissue compression surface (28), wherein the pockets comprises a first curved sidewall (32) and a second curved sidewall (34). (Figures 7-9 and Column 8 lines 31-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sidewalls of Bordreaux et al. to be curved since column 8 lines 64-67 of Esposito et al. states such a modification would help ensure the desired shape of the staple legs is achieved.
Blewett discloses an anvil (18) comprising a tissue compression surface (26), wherein a plurality of pockets (24) are defined in said tissue compression surface (26), wherein the pockets comprises a bottom surface (28) situated between two sidewalls (58), wherein the bottom surface (28) has a cross-sectional radius of curvature (R), 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the bottom surface of Bordreaux et al. by incorporating a radius of curvature since column 3 lines 53-58 of Blewett states such a modification would allow the pocket to better receive a staple leg with a round cross-section shape.
Redmond discloses an anvil (10) comprising: a tissue compression surface (12); and a plurality of pockets (14), wherein each of the plurality of pockets (14) include: a first sidewall (28); a second sidewall (28); and a bottom surface (24), wherein each of the plurality of pocket (14) has a lateral cross-section comprising an edgeless profile between the first sidewall (28) and the bottom surface (24), and the second sidewall (28) and the bottom surface (24). (Figure 7-8 and Page 6 lines 14-23, 34-37, Page 7 lines 1-16)
[AltContent: textbox (Redmond)][AltContent: arrow][AltContent: textbox (Edgeless Profile)][AltContent: textbox (Edgeless Profile)][AltContent: textbox (Redmond)][AltContent: arrow]
    PNG
    media_image3.png
    179
    708
    media_image3.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cups of Bordreaux et al. by incorporating the edgeless profile as taught by Redmond, since page 7 lines 10-16 of Redmond state such a modification would ensure to smoothly guide the leg portions from the initial position to the final position.
Regarding claim 3, Bordreaux et al. discloses the sidewalls are vertically angled such that the lower regions of the sidewalls are closer to each other than the upper regions of the sidewalls.
However, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond do not explicitly disclose the angle of the sidewalls is between 55 degrees and 80 degrees.
It would have been obvious to the person of ordinary skill in the art to have sidewalls have an angle between 55° and 80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-B)]  On page 63 paragraph 198 of the Specification, the constant angle is disclosed, in various instances, as being between 55° and 80°, and is disclosed, in other instances, as being less than 55° or more than 80°.  The Specification does not disclose any criticality for the claimed range.
Therefore, it would have been prima facie obvious to modify Bordreaux et al., Esposito et al., Blewett, and Redmond to obtain the invention as specified in claim 3 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 4, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a bottom surface (Bordreaux et al. – 222, 224) intermediate said first curved sidewall (Bordreaux et al. – 226) and second curved sidewall (Bordreaux et al. – 228), wherein said first curved sidewall (Bordreaux et al. – 226) comprises a first radius of curvature at a first cross-sectional location, wherein said bottom surface (Bordreaux et al. – 222, 224) comprises a second radius of curvature at said first cross-sectional 
Regarding claim 5, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose the bottom surface (Bordreaux et al. – 222, 224) comprises a variable radius (Blewett – R) of curvature along the length thereof. (Blewett – Column 3 lines 59-64)
Regarding claim 6, Bordreaux et al. disclose an end effector (12), comprising:
a stapling cartridge (37) comprising a staple (250) comprising a leg (270, 290); and
an anvil (200) comprising a planar surface (202),
wherein a plurality of pockets (210) are defined in said planar surface (202),
wherein said plurality of pockets (210) comprises a pocket comprising a cup (220, 240) configured to form said leg (270, 290),
wherein said cup (220, 240) defines a longitudinal cup axis (see Figure 14 above),
wherein said cup (220, 240) comprises a boundry surface comprising:
a perimeter (see Figure 15 above) comprising a first side (see Figure 14 above) and a second side (see Figure 14 above) on opposite sides of said longitudinal cup axis (see Figure 14 above); and
a depth profile (see Figure 15 above) defining the depth of said cup along the length of said cup (220, 240), and

(Figures 1, 3, 13-17 and Page 3 paragraph 66, Page 4 paragraph 71, Page 6 paragraph 91, Page 7 paragraph 93)
However, Bordreaux et al. does not disclose the boundary surface comprises a plurality of longitudinally-offset profile curvatures, and the boundary surface is entirely curved and has an edgeless profile between the first curved sidewall and second curved sidewall.
Esposito et al. disclose an anvil (24) comprising a tissue compression surface (28), wherein a plurality of pockets (30) are defined in said tissue compression surface (28), wherein the pockets comprises a first curved sidewall (32) and a second curved sidewall (34). (Figures 7-9 and Column 8 lines 31-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sidewalls of Bordreaux et al. to be curved since column 8 lines 64-67 of Esposito et al. states such a modification would help ensure the desired shape of the staple legs is achieved.
Blewett discloses an anvil (18) comprising a tissue compression surface (26), wherein a plurality of pockets (24) are defined in said tissue compression surface (26), wherein the pockets comprises a bottom surface (28) situated between two sidewalls (58), wherein the bottom surface (28) has a cross-sectional radius of curvature (R), wherein the bottom surface has as slope different from the sidewalls.  (Figure 5, 12 and Column 3 lines 8-23, 53-58)

When modifying Bordreaux et al. in view of Esposito et al. and Blewett, the curved sidewalls is interpreted as the first arc intersecting said perimeter and the bottom surface with a cross-sectional radius of curvature is interpreted as the second arc.
Redmond discloses an anvil (10) comprising: a tissue compression surface (12); and a plurality of pockets (14), wherein each of the plurality of pockets (14) include: a first sidewall (28); a second sidewall (28); and a bottom surface (24), wherein each of the plurality of pocket (14) has a lateral cross-section comprising an edgeless profile between the first sidewall (28) and the bottom surface (24), and the second sidewall (28) and the bottom surface (24). (Figure 7-8 and Page 6 lines 14-23, 34-37, Page 7 lines 1-16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cups of Bordreaux et al. by incorporating the edgeless profile as taught by Redmond, since page 7 lines 10-16 of Redmond state such a modification would ensure to smoothly guide the leg portions from the initial position to the final position.
Regarding claim 7, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose each said plurality of curvatures comprises a second arc comprising 
Regarding claim 8, Bordreaux et al. discloses the sidewalls are vertically angled such that the lower regions of the sidewalls are closer to each other than the upper regions of the sidewalls.
However, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond do not explicitly disclose the angle of the sidewalls is between 55 degrees and 80 degrees.
It would have been obvious to the person of ordinary skill in the art to have sidewalls have an angle between 55° and 80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-B)]  On page 63 paragraph 198 of the Specification, the constant angle is disclosed, in various instances, as being between 55° and 80°, and is disclosed, in other instances, as being less than 55° or more than 80°.  The Specification does not disclose any criticality for the claimed range.
Therefore, it would have been prima facie obvious to modify Bordreaux et al., Esposito et al., Blewett, and Redmond to obtain the invention as specified in claim 8 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 9, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a first sidewall (Bordreaux et al. – 226) extending from said perimeter (Bordreaux et al. – see Figure 15 above) toward said depth profile (Bordreaux et al. – see Figure 15 above), a second sidewall (Bordreaux et al. – 228) extending from 
Regarding claim 10, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose the depth of said cup (Bordreaux et al. – 220, 240) varies along the length thereof. (Bordreaux et al. – Figure 13-17)
Regarding claim 11, Bordreaux et al. discloses an end effector (12), comprising:
a stapling cartridge (37) comprising a staple (250) comprising a leg (270, 290); and
an anvil (200) comprising a planar surface (202),
wherein a plurality of pockets (210) are defined in said planar surface (202),
wherein said plurality of pockets (210) comprises a pocket comprising a cup (220, 240) configured to form said leg (270, 290),
wherein said cup (220, 240) defines a longitudinal cup axis (see Figure 14 above),
wherein said cup (220, 240) comprises a boundry surface comprising:
a perimeter (see Figure 15 below) comprising a first side (see Figure 14 above) and a second side (see Figure 14 above) 
a depth profile (see Figure 15 above) defining the depth of said cup along the length of said cup (220, 240); and
a plurality of longitudinally-offset profile curvatures (222, 224) intersecting said perimeter (see Figure 15 below) and said depth profile (see Figure 15 below),
wherein said plurality of longitudinally-offset profile curvatures (222, 224) intersect said perimeter at a first angle, and
wherein the boundary surface extends between a first lateral side (see Figure 14 above) of the cup (220, 240) and a second lateral side of the cup (220, 240).
(Figures 1, 3, 13-17 and Page 3 paragraph 66, Page 4 paragraph 71, Page 6 paragraph 91, Page 7 paragraph 93, Page 8 paragraph 101) 
However, Bordreaux et al. does not disclose the boundary surface comprises a plurality of longitudinally-offset profile curvatures, and the boundary surface is entirely curved and has an edgeless profile between the first curved sidewall and second curved sidewall.
Esposito et al. disclose an anvil (24) comprising a tissue compression surface (28), wherein a plurality of pockets (30) are defined in said tissue compression surface (28), wherein the pockets comprises a first curved sidewall (32) and a second curved sidewall (34). (Figures 7-9 and Column 8 lines 31-46)

Blewett discloses an anvil (18) comprising a tissue compression surface (26), wherein a plurality of pockets (24) are defined in said tissue compression surface (26), wherein the pockets comprises a bottom surface (28) situated between two sidewalls (58), wherein the bottom surface (28) has a cross-sectional radius of curvature (R), wherein the bottom surface has as slope different from the sidewalls.  (Figure 5, 12 and Column 3 lines 8-23, 53-58)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the bottom surface of Bordreaux et al. by incorporating a radius of curvature since column 3 lines 53-58 of Blewett states such a modification would allow the pocket to better receive a staple leg with a round cross-section shape.
When modifying Bordreaux et al. in view of Esposito et al. and Blewett, the curved sidewalls is interpreted as the first arc intersecting said perimeter and the bottom surface with a cross-sectional radius of curvature is interpreted as the second arc.
Redmond discloses an anvil (10) comprising: a tissue compression surface (12); and a plurality of pockets (14), wherein each of the plurality of pockets (14) include: a first sidewall (28); a second sidewall (28); and a bottom surface (24), wherein each of the plurality of pocket (14) has a lateral cross-section comprising an edgeless profile between the first sidewall (28) and the bottom surface (24), and the second sidewall 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cups of Bordreaux et al. by incorporating the edgeless profile as taught by Redmond, since page 7 lines 10-16 of Redmond state such a modification would ensure to smoothly guide the leg portions from the initial position to the final position.
Since the boundary surface has an edgeless profile, the curve is interpreted to define a slope at each point of said curve.
Regarding claim 12, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose said end effector (Bordreaux et al. – 12) is movable between an open position and clamped position, and wherein said leg (Bordreaux et al. – 270, 290) is aligned with said cup (Bordreaux et al. – 220, 240) when said end effector (Bordreaux et al. – 12) is in said clamed position. (Bordreaux et al. – Page 4 paragraphs 70-71)
Regarding claim 13, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose said plurality of longitudinally offset profile curvatures (Bordreaux et al. – 222, 224) comprises a first curvature (Bordreaux et al. – 222) and a second curvature (Bordreaux et al. – 224), wherein said perimeter (Bordreaux et al. – see Figure 15 above) of said cup (Bordreaux et al. – 220, 240) extends around a staple entry zone (Bordreaux et al. – see Figure 15 above), a staple exit zone (Bordreaux et al. – see Figure 15 above), and a transition zone (Bordreaux et al. – see Figure 15 above) intermediate said staple entry zone (Bordreaux et al. – see Figure 15 above) and staple exit zone (Bordreaux et al. – see Figure 15 above), and wherein said first curvature and 
Regarding claim 14, Bordreaux et al. discloses the longitudinally-offset profile curvatures can comprises a plurality of surfaces that are defined by a plurality of radii. (Page 8 paragraph 101)  This means Bordreaux et al. discloses an embodiment comprising three curvatures each having a different radii.
Therefore, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a third curvature intersecting said perimeter at a second angel in said entry zone, and wherein said second angel is different than said first angle.
Regarding claim 15, Bordreaux et al. discloses the longitudinally-offset profile curvatures can comprises a plurality of surfaces that are defined by a plurality of radii. (Page 8 paragraph 101)  This means Bordreaux et al. discloses an embodiment comprising three curvatures each having a different radii.
Therefore, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a third curvature intersecting said perimeter at a second angel in said exit zone, and wherein said second angel is different than said first angle.
Regarding claim 16, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a first sidewall (Bordreaux et al. – 226) extending from a first lateral side of said cup (Bordreaux et al. – 220, 240); and a second sidewall (Bordreaux et al. – 228) extending from a second lateral side of said cup (Bordreaux et al. – 220, 240); and a bottom surface (Bordreaux et al. – 222, 224), wherein first sidewall (Bordreaux et al. – 226) and second sidewall (Bordreaux et al. – 228) meet at said bottom surface 
Regarding claim 17, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose the second sidewall (Bordreaux et al. – 228) meets said planar surface (Bordreaux et al. – 202) at said first angle along the length of said transition zone (Bordreaux et al. – See Figure 15 above). (Bordreaux et al. – Figure 13-17 and Page 7 paragraph 93)
Regarding claim 18, Bordreaux et al. discloses the sidewalls are vertically angled such that the lower regions of the sidewalls are closer to each other than the upper regions of the sidewalls.
However, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond do not explicitly disclose the angle of the sidewalls is between 55 degrees and 80 degrees.
It would have been obvious to the person of ordinary skill in the art to have sidewalls have an angle between 55° and 80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-B)]  On page 63 paragraph 198 of the Specification, the constant angle is disclosed, in various instances, as being between 55° and 80°, and is disclosed, in other instances, as being less than 55° or more than 80°.  The Specification does not disclose any criticality for the claimed range.

Regarding claim 19, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose each said longitudinally-offset profile are devoid of linear portions. (Esposito et al. – Figure 7-8)
Regarding claim 20, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose each said longitudinally-offset profile curvature comprises a parabolic curvature. (Esposito et al. – Figure 7-8)
Regarding claim 21, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose the boundary surface further comprises: a first edgeless transition between said first curved sidewall (Bordreaux et al. – 226) and a bottom surface (Bordreaux et al. – 222, 224); and a second edgeless transition between a second curved sidewall (Bordreaux et al. – 228) and said bottom surface (Bordreaux et al. – 222, 224). (Bordreaux et al. – Page 7 paragraph 93) (Redmond – Figures 7-8)

Response to Arguments
The Amendments filed on 11/19/2021 have been entered.  Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-21 are pending in the application.



In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraw the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Bordreaux et al. (2014/0239037) modified by references Esposito et al. (5350400) and Blewett (5480089), Applicant's arguments have been considered but are moot because the new grounds of rejection does not rely on the combination of references as applied in the prior rejection of record.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731